Title: To George Washington from Major General Israel Putnam, 24 January 1779
From: Putnam, Israel
To: Washington, George


Dear Sir
Camp Reading [Redding, Conn.] Jany 24th 1779

I am honor’d with your Commands of the 8th Inst. respecting the Cloathing purchased by Major Bigelow and the mode to be taken for supplying the Connecticut Troops, with a proportion of it.
I know not to what your Excellency alludes, in General Parsons’s Letter, which in your opinion, contains some insinuations not of the most delicate nature: As I never saw it, or heard the contents, except in the most General terms—But at the same time, that I am fully convinced, all the Troops of these States have ever experienced an equal share of your attention, I am as well persuaided, those of Connecticut, have fared much worse in the late distribution of Cloathing to the Army than any other. This, I am conscious, I have been verry far from attributing, in my own mind, to the partiality of any one—All that I have ever heard suggested was, that in the multiplicity of your other business, and the great number of returns which had been made to you from every Quarter, the real necessity’s of the Connecticut Troops might be overlook’d, by your ⟨e⟩ntertaining an idea, that there was a full allowance made to them, in proportion to the wants of the Army, and the quantity in the public possession. Nor have I ever learned, that any complaints have been excited because those Troops were referred to Major Bigelow for a supply of Cloathing, even after it was discover’d that the French Uniforms were far preferable; but solely because the better part of that supply, was concerted to the use of the Massachusetts Troops, whilst at Hartford, by order of the Commanding Officers, before my arrival, and because the remainder was order’d away, before they could obtain from it, one half of what they really wanted and were entitled to upon every principle—And it was not supposed, that any more of those Articles, were designed for them, as it was well known, that the route from Hartford to Reading was not usually through Fish Kill; and that the expence of Transportation must, in that case be vastly augmented.
Agreeable to your Excellencys directions I have orderd exact returns to be made, of the Shirts, Stockings, and shoes, which have been Received from the public, and which are now actually wanting to complete one pr Man, for the Connecticut Brigades, and find 2065 Shirts and 1589 pr of Stockings wanting—for shoes there is no urgent necessity at present, as a considerable supply has just come to hand from the State. And as to the Article of Blankets I am inform’d only one fifth part of the defective number has been Receiv’d. This I believe your Excellency will find to be the state of facts, upon enquiring of Mr Measam whether the Connecticut Regiments have not received their proportion of these Articles, in common with the rest of the Army—and I shall accordingly take the earliest opportunity to avail them of your order, on Mr Measam, in their favor.
After waiting more than twenty days for your Excellencys directions respecting the Prisoners, who were confined for being principally concerned in the late Mutuny, in Genl Huntingtons Brigade; I have, upon the particular application, of a great number of the Officers of the Brigade, orderd them to be released and to join their respective Regiments. previous to this however, perfect good order had been restored, and greater regularity, or better discipline I believe has never prevailed, at any time, amongst the Troops, than at present.
As three of our Whale Boats, which had been from Greenwich to Long-Island, a few nights ago, after intelligence, were returning, a Violent gale of wind suddenly rose, and drove them back, two of the Boats were wrecked in Lloyds-Neck, and the crews, consisting of a Subaltern and twelve men, were made prisoners of War: the other Boat with much difficulty reached Huntington Harbour. The men were concealed in the Town, the following day and the next night crossed to the main. From these, as well as from others I am informed of the ravages of the Enemy on Long Island, of their numbering the inhabitants, and taking all the grain from them, except three Bushels ⅌ Man, and of the great distress the British Troops were reduced to, for want of Bread, before the arrival of part of the Cork Fleet; how much their distress may be lessened by this, I know not; but sinse the Detachment of my Troops have been on the lines, a period has been put, in a great measure, to the supplies drawn from the Country by way of Kings Bridge.
The above accounts from Long Island are this moment confirmed by Mr Smith, a Gentleman who was employd by ⟨G⟩ nel Gates last summer, to obtain intelligence from thence, who left it but one day sinse, and brought with him, two persons who have made it their business for two or three Months past, to become acquainted, with the situation, and designs of the Enemy. These Gentlemen report, that there are between 8 & 9,000 Men at New York, and its dependancies—that Sir Henry Clinton has lately granted the petition of the Refugees, to ⟨I ⟩mbody themselves, under officers of their own election, which they have done, to the number of 1000 or rising of it, that these new Heroes are to make an excurtion soon, into the Country, to procure cattle, and carry off or destroy, whatever stores they can find; and that the British Troops are to cover them by land and water. How far this account is to be depended upon—I don’t pretend to determine—I shall apprize Gnel McDougall, of it and take such prudential Measures as I think necessary on the occation. So far is certain, some of the Refugees and West Chester Militia, have, not long ago, been as near to the White Plains as Youngs’s, and taken a Captain Williams of that state, together with Mr Youngs and some others, by surprize. My informan ⟨ts⟩ further add, that the defensses of the inhabitants, are greater if possible, than I had before heard, and that at several places, they are allowanced at one Bushel and an half of Wheat pr Man, for their subsistance untill next Harvest & that considerable part of the Fleet, which was said to be from Cork, was private property, & the supply by it not so great as was expected.
I am much obliged to your Excellency, for the order to Col. Shelden, to furnish the number of Dragoons which I requested, & shall attend to the caution you was pleased to give, of not Fatiguing th⟨em⟩ unnecessarily. I am also happy to have met with your approbation in the seizure and the other methods I have taken to prevent a viola[tio]n of your Orders. I must intreat your Excellency’s further direction concerning the goods; for at the same time Governor Clinton disavows the Captors being warranted to go on shore at the Island, by his Commission; he disclaims any right of disposing of the goods, and refuses to have any thing to do with this matter; and I do not know whether any body, will be willing to intermeddle with it, except Governor Tryon, who I am told has done one act of justice, by ordering reprisals to be made, upon the estates of the nearest relations of the men who brought off the goods, to the amount of about 800 pounds, (the value of them)—They will continue in their present situation till your final pleasure is known. I have the Honor to be with great respt Your Excellencys Most Obedient Servant
Israel Putnam
P.S. I have inclosed, for your Excellencys perusal, the Newyork Papers of the 11th 16th & 18th Inst., as perhaps you may not have seen them.
